A reconsideration of the record has convinced us of error in affirming the judgment upon the facts of the case. A fair interpretation of the facts now lead us to conclude that it should be said as a matter of law that the railway company was not required to fence its right of way at the place of injury. Therefore it devolved upon the plaintiff to establish negligent killing of the mule. And the facts as to negligence, we conclude, are insufficient as a matter of law to establish legal liability. The case depended for negligence entirely upon whether or not the engineer could have avoided injury to the mule after the mule got on the track. The mule got on the track ahead of the engine suddenly and in so short a distance in front as to make it impossible to avoid striking it. The facts were not as we now conclude understood in the first opinion, and the facts then stated are not correctly stated.
The decision as to attorney's fees is also withdrawn, and not now decided.
The judgment is reversed, and judgment is here rendered in favor of appellant, and for costs of the trial court and of appeal
NOTE. — In the above cause it is ordered by the Court that the opinion heretofore filed on the 16th day of June, 1921, and recorded in Opinion Record No. 7, p. 1188, be retired and withdrawn, and not published, and that the opinion on rehearing be filed and recorded in place of said original opinion.